Motion Granted; Abatement Order filed January 3, 2013..




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-00820-CV
                               ____________

                          GREG YAKIM, Appellant

                                      V.

   BRISTOL RESIDENTIAL, L.P., RONALD L. LOZOFF, CHOICE
CONDOMINIUMS GP, L.L.C, CHOICE CONDOMINIUMS VII, L.P., AND
          CONDO SMART REALTY, L.L.C., Appellees


                   On Appeal from the 80th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-21175


                          ABATEMENT ORDER

      This is an appeal from interlocutory summary judgment orders signed June
29, 2012, and July 27, 2012, which were made final and appealable by a severance
order signed August 28, 2012. On December 27, 2012, appellant filed a motion to
abate the appeal for a period of thirty days so that the parties may engage in
settlement negotiation, or alternatively, appellant requests an extension of time to
file his brief. We grant the motion to abate and issue the following order:

      The court ORDERS the appeal ABATED and removed from this court’s
active docket for a period of thirty days. The appeal will be reinstated on this
court’s active docket after thirty days. Any party may file a motion stating grounds
for reinstating the appeal before the end of the thirty-day period. If a settlement is
reached the parties shall promptly notify this court and file an appropriate motion
to dismiss the appeal or other dispositive motion as soon as practicable. Any party
may file a motion to extend the abatement period to finalize a settlement.

                                   PER CURIAM